Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kirk Hartung on April 8, 2021.

The application has been amended as follows: 
In the Amendment filed on 2/16/2021:

Claim 1, line 5, replace “and” by --,--,
Claim 1, line 5, after “the screw rod” insert --, and a transmission wheel which is provided on the sliding piece and is configured to receive a flexible connecting piece--,
Claim 1, last line, replace “liftingshelf” by –lifting shelf--;

Claim 3, lines 1-2, delete “the sliding piece is configured with a transmission wheel, and”;

Claim 4, line 2, delete “the cabinet body of”;

Claim 5, lines 2-3, replace “further comprising: a fixture which is secured inside the cabinet body of the lifting cabinet;” by –wherein:--,
Claim 5, line 5, replace “the sliding piece” by –the transmission wheel--,
Claim 5, line 5, after “and” insert –the flexible connecting piece is configured with two sets of flexible connecting pieces, with--,
Claim 5, line 6, replace “pieces” by –piece--;

Claim 11, line 8, replace “a top” by –the top--,
Claim 11, last line, after “the shelf” insert --; wherein the transmission assembly comprises a horizontally extending screw rod, a threaded nut to move along the rod as the rod rotates and wheels on the nut configured to receive the cables--;

Cancel Claim 12;

Claim 13, line 1, replace “12” by –11--,
Claim 13, line 2, delete “and wheels on the nut”;

Claim 14, lines 1-3, replace “the transmission assembly includes a rotatable screw rod with a horizontal axis and a threaded nut to move along the rod as the rod rotates, and the nut being connected to the shelf by cables” by –the nut is connecting to the shelf by the cables--.

Allowable Subject Matter
Claims 1, and 3-22 are allowed. Claims 3-10, and 22 have been renumbered as 2-9, and 10, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in each of the independent claims, the limitations in (i) claim 1 of the first transmission unit comprises a horizontally extending screw rod which is connected with a driving device, a sliding piece which is coupled to the screw rod, and a transmission wheel which is provided on the sliding piece and is configured to receive a flexible connecting piece; (ii) claim 11 of a transmission assembly adjacent the top of the body operatively connected to the rotary driver to receive the rotary output and convert the rotary output to a horizontal linear output, and being operatively connected to upper ends of the cables to extend and retract the cables upon actuation of the driver in opposite directions to lower and raise the shelf; wherein the transmission assembly comprises a horizontally extending screw rod, a threaded nut to move along the rod as the rod rotates and wheels on the nut configured to receive the cables.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
April 8, 2021



/HANH V TRAN/Primary Examiner, Art Unit 3637